Citation Nr: 1542872	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service connected residuals of TBI.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to an initial rating in excess of 30 percent for migraines.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1, 2001, to June 15, 2001, December 27, 2002, to December 26, 2003, October 2, 2004, to November 21, 2005, and from February 21, 2008, to May 5, 2009.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2010, the RO denied service connection for a psychiatric disorder, and granted service connection for a TBI and assigned an initial 10 percent rating effective May 6, 2009.  In a November 2012 rating decision, the RO granted service connection for migraines and assigned an initial 30 percent rating effective May 6, 2009.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

An application to reopen a claim of entitlement to service connection for radiculopathy, to include as secondary to service-connected degenerative arthritis and degenerative disc disease of the lumbar spine, has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The Veteran previously filed a claim of entitlement to a total disability evaluation based on individual unemployability.  However, in a March 2012 written statement, the Veteran's representative indicated that they no longer wished to pursue this claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder (to include PTSD), to include as secondary to a service-connected TBI.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

An April 2008 service treatment note reflects the Veteran was given a provisional diagnosis of adjustment disorder with anxiety and depressed mood.  

In a post-service neuropsychological report dated in December 2009, a private clinician indicated the Veteran's test results suggest that he may be viewed as a markedly depressed and extremely irritable individual; however, this clinician did not provide a diagnosis of a psychiatric disorder and appears to relate the Veteran's psychiatric/psychologic symptoms to his TBI.  

A June 2010 VA mental health note indicates that the Veteran had a positive PTSD screen.  

The Veteran underwent VA psychiatric examinations in December 2009 and August 2010 that did not result in a clinical psychiatric diagnosis being rendered.  According to the August 2010 VA examination report, while there was no current treatment for a mental disorder, the Veteran did report symptoms, such as a "so/so" mood, over the past year.  The examiner noted that the Veteran had a history of TBI, but he did not meet the criteria for a diagnosis of PTSD and no other psychiatric disorder was diagnosed.  

At a June 2012 VA psychiatric examination, the Veteran reported impaired sleep and concentration.  The examiner noted a mildly affected attention and memory, but it was felt that this was related to the TBI.  A psychiatric disorder was not diagnosed.

The Veteran's service in the Persian Gulf has been substantiated by VA.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  
Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, neuropsychological signs or symptoms.  38 C.F.R. § 3.317(b). 

In light of the above, the Veteran should be scheduled for a VA examination to determine whether he suffers from a psychiatric disorder manifested by symptomatology that is separate and distinct from his TBI symptomatology, or, whether his neuropsychological signs or symptoms are representative of an undiagnosed illness.  38 C.F.R. § 3.317 (2015).

TBI

The Veteran contends that he is entitled to a higher evaluation for his service-connected TBI.  Regrettably, a remand is necessary in this case as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record subsequent to the August 2013 supplemental statement of the case (SSOC) includes reports from a February 2014 VA "Headaches" examination and VA clinical reports (contained in the VVA file) dated through February 2014, some of which include "Polytrauma" notes.  A waiver of this evidence is not of record.  As these reports contain evidence pertinent to evaluating the Veteran's TBI residuals, a remand is required for consideration of this evidence.  38 C.F.R. § 20.1304(c) (2015).  

Moreover, the last TBI examination was conducted in February 2012, and there is some indiction in the record of a possible worsening of TBI symptomatology since this examination.  Thus, a VA compensation examination addressing the current severity of the Veteran's TBI is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 


Migraines

Finally, the Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected migraines.  Regrettably, a remand is necessary in this case as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA examination for his migraines in February 2014.  However, an October 2014 rating decision code sheet indicates the Veteran was scheduled for a future examination in September 2015.  The claims file does not currently contain a September 2015 VA examination report pertaining to the service-connected migraine disorder.  As such, this issue must be remanded to determine whether an examination was in fact performed in September 2015.  If so, all documentation associated with this examination must be associated with the claims file.  

In addition, records of VA medical treatment prepared since February 2014 (the most recent VA treatment note of record) should be obtained and associated with the evidence of record.  The Veteran should also be provided the opportunity to identify any additional evidence in support of his claims not presently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment prepared since February 2014, to include the report from a September 2015 VA examination for service-connected migraines if one was provided, and associate these records with the claims file.  

2.  Contact the Veteran and ask him to provide VA with any additional evidence he has in support of his claims.  If the Veteran does not have copies of the evidence himself, then after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Arrange for the Veteran to undergo a VA examination to address the claim for service connection for a psychiatric disorder.  The entire electronic claims file, and a complete copy of this REMAND, must be made available to the examiner, and the opinion rendered should reflect consideration of the Veteran's documented history and assertions. 

a) The examiner is to identify all psychiatric disorders found present on examination and/or in existence or at any time since September 22, 2009 (even if currently resolved).

b) Then, with respect to each diagnosed psychiatric disorder(s), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service or is otherwise clinically related to service.

c) If the examiner determines any such disorder did not have onset in service and is not otherwise related to service, then the examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder was caused or aggravated (worsened beyond natural progress) by a service-connected disability, to include a TBI.   

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected disability.

d) If on the other hand, the examiner determines that the Veteran suffers from neuropsychological signs or symptoms that are determined not to be associated with a known clinical diagnosis AND which are separate and distinct from his service-connected TBI, then the examiner must note this and indicate whether such signs or symptoms constitute an undiagnosed illness as defined by VA regulation.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4.  Arrange for the Veteran to undergo a TBI examination, by an appropriate VA physician (such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  The entire electronic claims file must be made available to each examiner, and the assessments rendered should reflect consideration of the Veteran's documented history and assertions.  All necessary tests and studies (to include any neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, DC 8045, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the schedular criteria for evaluating residuals of TBI under DC 8045.  

The examiner is also asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each disorder is shown to be caused by the Veteran's TBI.  With respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disorder(s) from identified residuals of the Veteran's TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly state this and provide an explanation for why this is so.

All examination findings, along with complete, clearly-stated rationale for the assessments reached, must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

5.  Finally, if the Veteran was not provided with a VA migraine headaches examination in September 2015, and if evidence is obtained suggesting that there may has been a change in his disability level since his previous headaches examination of February 2014, then he should be scheduled for a new headaches examination by an appropriate physician to determine the current level of severity of his service-connected migraines.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination.  All symptomatology and functional impact associated with the Veteran's migraines must be described in detail.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



